Citation Nr: 1107938	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy for dysfunctional uterine bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.

In November 2003, the Veteran filed a claim seeking entitlement 
to service connection for posttraumatic stress disorder (PTSD) 
and entitlement to service connection for a total abdominal 
hysterectomy.  In December 2008, the Board remanded these claims 
for corrective notice and further development.

In a December 2010 rating decision, the RO issued a decision 
granting service connection for an anxiety disorder, claimed as 
PTSD, and assigned a 30 percent disability rating with an 
effective date of November 3, 2003.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (holding that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As stated in the December 2010 rating decision, this is a full 
grant of the benefits sought on appeal for the issue of 
entitlement to service connection for PTSD, as the Veteran was 
properly diagnosed with an anxiety disorder and has never 
received a competent medical diagnosis of PTSD.  See Boggs v. 
Peake, 520 F.3d 1330 (2008) (holding that separate and distinct 
claims are those based on distinctly and properly diagnosed 
diseases or injuries).  Therefore, this issue is no longer before 
the Board.  

The issue of entitlement to service connection for a total 
abdominal hysterectomy claimed as a result of stress and/or 
anthrax inoculations in service was returned to the Board in 
January 2011.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that she is afforded every possible 
consideration.

The Veteran underwent a total hysterectomy in August of 1994 due 
to an ongoing problem with extensive uterine bleeding.  In April 
1994, the Veteran's family physician referred her to a specialist 
for evaluation of a fibroid uterus with abnormal vaginal 
bleeding.  The Veteran reported a three year history of very 
heavy vaginal bleeding lasting four to five days with the passage 
of a large amount of clots, followed by additional bleeding 
lasting one to two weeks.  The assessment provided is 
dysfunctional uterine bleeding secondary to an enlarged uterus.  
There is no discussion regarding the cause of the enlarged 
uterus, fibroids, or bleeding in this report or the other medical 
evidence of record.  

Although the April 1994 shows that the Veteran was resistant to 
the possibility of surgery, an August 1994 operative report shows 
that the ultimately chose that course of treatment after hormonal 
therapy was unsuccessful.  At the time of the surgery she was 
found to have a fifteen-week size uterus, and had continued to 
experience chronic pelvic pain and abnormal bleeding.  The 
discharge diagnosis provided is status-post total abdominal 
hysterectomy for dysfunctional uterine bleeding. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 
 
Here, the Veteran is competently diagnosed as status-post total 
abdominal hysterectomy for dysfunctional uterine bleeding, and, 
in April 1994, she reported a three year history of abnormal 
abdominal bleeding.  As her period of service ended in June 1991, 
it is therefore possible that this condition began during her 
active service.  However, as the Veteran has not specifically 
alleged that these symptoms began during her period of active 
service and the history provided in her treatment records is not 
sufficiently unambiguous to determine the precise date of onset, 
there is insufficient evidence on file for VA to make a decision 
on the claim.  Therefore, it is incumbent upon the Board to 
remand this matter for a medical examination in order to 
supplement the record prior to adjudicating this claim. 

The Board also observes that the Veteran has receives continuing 
treatment from the Veterans Affairs Medical Center (VAMC) in 
Tuscaloosa, Alabama, such that an effort should be made to obtain 
any additional records, dated since January 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VAMC in Tuscaloosa, Alabama, dated since 
January 2009.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination of her total 
abdominal hysterectomy for dysfunctional 
uterine bleeding.  The claims file and a copy 
of this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  Any indicated tests should 
be accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed uterine disability had its clinical 
onset during active service from November 1990 
to June 1991or is related to any in-service 
disease, event, or injury, including stress 
and/or anthrax inoculations in service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  Then, read the medical opinion obtained 
to ensure that the remand directives have 
been accomplished, and return the case to the 
examiner if the question(s) posed has not 
been answered.

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and her representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

